Exhibit 10.49




EMPLOYMENT AGREEMENT




between


Catalent Pharma Solutions GmbH                Employer
Riedstrasse 1
6330 Cham, Switzerland                
and


                        
        Employee
Jonathan Arnold
Erlistrasse 8
6312 Steinhausen


The Employer and the Employee are also referred to as ”Party“ or “Parties“


EMPLOYMENT AGREEMENT


Upon the terms and subject to the conditions of this employment agreement (the
“Employment Agreement”) the Parties agree as follows:


I.
BEGINNING OF EMPLOYMENT

The employment of the Employee (the “Employment”) starts on January 1st 2018.
For the purposes of calculating the Employee’s seniority with the Company, his
original start date with the group of November 7th 2011 shall be relevant.


II. POSITION
A.
Function

The Employee shall assume the function as President, Oral Drug Delivery Business
Unit.


B.
Duties and Responsibilities






--------------------------------------------------------------------------------

Exhibit 10.49




It is understood that the duties and responsibilities arising out of the above
function includes all tasks customarily or reasonably incidental to such
function and those expressly mentioned in this Employment Agreement. Upon
consultation with the Employee, the Employer may assign to the Employee any
additional or new duties or responsibilities as deemed reasonable or appropriate
by the Employer in the course and fulfilment of its business.


The Employee is not entitled to work for any third party or to engage in any
gainful employment without the written approval of the Employer.


III. PLACE OF WORK
The Employee’s principal place of work shall be in Cham at the main office of
the Employer.
Nevertheless, the Employee understands and agrees that he may, in the course of
the Employment and where reasonably requested by the Employer, be required to
travel to and work in other places and countries in order to perform his
obligations and duties under the Employment Agreement.


IV. COMPENSATION
A.
Base Salary

The Employee shall receive an annual base salary in CHF corresponding to USD
400,000 as of January 1st 2018 rate of exchange (the “Base Salary”), payable in
monthly instalments at the end of the month, plus any mandatory contributions
for children allowances.
The employee shall receive a monthly car allowance of CHF 2,312.50.


B. Bonus /Participation Plan
Furthermore, the Employee shall participate in the Management Inventive Plan
(MIP) (“bonus”). The potential incentive target bonus for the fiscal year (July
1 - June 30) will be 75% of the annual Base Salary. The Bonus Incentive earned
will be based on the level of achievement of Company, business unit, and of
personal goals. Furthermore, the bonus shall serve as an incentive to stay with
the Company.
The Company is entitled to amend the bonus plan annually and particularly taking
into account the Company’s financial situation.
Payment of the bonus will be effected after the end of the fiscal year in
September. In addition to the achievement of goals as a precondition of the
bonus entitlement, the bonus shall only be paid out to the Employee if the
Employee has not terminated this Employment Agreement or if this Employment
Agreement has not ended by separation agreement at the Employee’s initiative or
otherwise caused by the Employee on or before 30 September following the end of
the Fiscal Year.
In the event of a termination by the Employee, the Employee is not eligible for
any bonus.





--------------------------------------------------------------------------------

Exhibit 10.49




The employee is entitled to participate in the Long Term Incentive Plan. The
details of which are contained in a separate document”


C. Deductions
From the salary (as defined by the applicable laws and regulations) any portions
of Employee’s social security contributions (AHV (Old-age and surviving
dependents insurance)/IV (Disability insurance)/EO (Wage compensation), ALV
(Unemployment insurance), UV (Accident insurance), premium to pension scheme
(cp. Regulations of the pension fund), premiums for a daily allowance insurance
and withholding taxes, if any, will be deducted and withheld by the Employer
from the payments made to the Employee.


D.     Expenses
The Employee shall be entitled to reimbursement by the Employer of out-of-pocket
business expenses reasonably incurred by the Employee during the Employment in
the performance of the Employee’s duties under this Employment Agreement.
However the reimbursement is subject to (i) the submission of relevant vouchers
and receipts and (ii) the compliance with the reimbursement policies of the
Employer possibly established and amended from time to time.


V. TERMINATION


A.    Termination
Termination is in line with the Severance agreement which is covered in a
separate document.
The Employment is being terminated automatically at the end of the month in
which the Employee reaches the ordinary retirement age according to the federal
law of old-age and surviving dependents insurance (AHVG).


B.    Termination for Cause
The Employment Agreement may be terminated by either Party for cause pursuant to
Article 337 of the Swiss Code of Obligations at any time.


VI. WORKING TIME
The weekly working hours for the Employee are at least 40 hours per week.
The Employee shall work extra hours and overtime, if required and to the extent
such work can reasonably be expected in good faith.





--------------------------------------------------------------------------------

Exhibit 10.49




The Base Salary as defined in Section IV.A includes any and all remuneration for
such overtime, and the Employee shall have not entitlement to additional
compensation for such overtime, whether in cash nor in kind.


VII. VACATION
The Employee is entitled to twenty-five (25) business days of vacation per
calendar year.
The Employer has the right to determine when the Employee shall take vacation.
However, the Employer shall take the Employee’s requests in due consideration.


The vacation entitlement is based on one complete calendar year. For the year in
which the Employment relationship begins or ends, the vacation entitlement is
calculated pro rata temporis.


VIII. HOLIDAYS AND COMPELLING ABSENCE
a.
Holidays

On federal and cantonal Holidays the Employee is not obliged to work. The
Employee is not entitled for any compensation for such holidays when such
holidays are on weekends.


b.
Compelling Absences

To the extent necessary or required, the Employee is eligible to take time off
for compelling reasons (as specified below).
Compelling Absences include, but are not limited to, the following events for
which the time off as set forth below apply (stated in business days):
Marriage of Employee:                    3 days
Attendance of wedding of Employee’s child:        1 day
Birth of Employee’s child:                1 day
Death or illness of    
Spouse/partner or children
living in the same household:            3 days
Other family member:                       1 - 3 days
Moving:                            1 day
Medical or dental care:                    as required
Exams approved by the federal authorities or similar:    up to 6 days







--------------------------------------------------------------------------------

Exhibit 10.49




Compelling Absences do not constitute a ground for a deduction of the Employee’s
entitlements to the Base Salary or vacation, unless the absence exceeds the time
period as set forth above.


IX. ILLNESS AND ACCIDENT
a.
Medical Certificate

If the Employee’s absence exceeds two business days, the Employee shall, as soon
as practicable furnish a medical certificate. However, the Employer reserves the
right to demand for a medical certificate in case of any absence, irrespective
of the length of the absence. The Employer is entitled to ask the Employee to
consult a medical examiner at the Employer’s expense.


b.
Daily Allowance Insurance

The Employer maintains 100% of the Employee’s salary if the Employee is
prevented from performing his duties arising out of or relating to the
Employment due to illness (not deliberately self-inflicted by the Employee) or
due to an accident (not deliberately self-inflicted by the Employee) as follows:


during the 1st year of service:            during 4 weeks
from 2 years of service:                during 9 weeks
from 4 years of service:                during 14 weeks
during the 9th year of service:            during 15 weeks
from 10 years of service:            during 17 weeks
from 12 years of service:            during 18 weeks
for each additional year of service:
1 additional week per year



The contributions corresponding to the daily allowance insurance, and accidents
insurance can be set off by the Employer from the salary payments.
Thereafter, the Employee may receive daily allowance insurance payments from the
respective daily allowance insurer, provided that the conditions of the
collective daily allowance insurance are being met and that the Employee
complies with the conditions of the collective daily allowance insurance and
with the directives of the Employer.
Premiums for the daily allowance insurance are paid on half each by the Employer
and the Employee.


c.
Occupational and Non-occupational Accidents






--------------------------------------------------------------------------------

Exhibit 10.49




During the Employment the Employee is insured for occupational and
non-occupational accidents. Premiums for occupational accident insurance and
occupational sickness insurance are paid by the Employer. Premiums for
non-occupational accident insurance are paid on half each by the Employer and
the Employee.


X. INTELLECTUAL PROPERTY RIGHTS
The Employer is entitled to all intellectual property created or discovered by
the Employee in the course of or in connection with the employment
(notwithstanding whether in pursuance or fulfilment of a contractual duty or
not, whether individually or with the assistance of any other individual or
entity), and all such work results, intellectual property and related rights
vest irrevocably in the Employer. This transfer and assignment of work results,
intellectual property and related rights are worldwide, unlimited in time,
unrestricted in scope and encompasses all rights and exploitations, whether
currently known or arising in the future. To the extent work results or
intellectual property and related rights cannot be validly assigned, the
Employee herewith grants to the Employer a worldwide, irrevocable, exclusive,
transferable and sublicensable, royalty-free, unlimited and unrestricted license
to use, modify, develop and exploit such work results, intellectual property and
related rights, including the right to sub-license. Compensation for the
transfer of these Intellectual Property Rights or their licensing, respectively,
is included in the Base Salary according to Section IV.A.
To the extent permitted by law, the Employee agrees not to put forward any claim
regarding possible moral rights in connection with any work under this section.


The Employee will, upon first demand of the Employer, execute any documents,
declarations, deeds or assignment or similar as may be requested by the Employer
for evidence or perfection of the above transfer and assignment.


XI. DATA PROTECTION AND PRIVACY
The Employer will comply with the Swiss Data Protection Act. The Employer will
only collect personal data of the Employee insofar as necessary to assess the
Employee’s suitability for the job, for the execution and performance of the
Employment and the obligations resulting therefrom or if required to do so by
law.
The Employee herewith acknowledges and agrees that personal data may be
transferred to, and processed by, affiliated companies of the Employer and
further third parties within and outside of Switzerland if such transfer is
required in connection with the Employment, the execution of the Employment
Agreement, the performance of any obligations resulting from the Employment, the
work organization of the Employer or otherwise required by Swiss law or the laws
of any other relevant jurisdiction. The Employer shall ensure that personal data
will be secured against unauthorized access if a transfer is contemplated.
.
XII. CONFIDENTIALITY





--------------------------------------------------------------------------------

Exhibit 10.49




The Employee will have access to confidential and proprietary information
relating to the business and operations of the Employer, other group companies
and their clients. Such confidential and proprietary information constitutes a
unique and valuable asset of the Employer and other group companies and their
acquisition required great time and expense. The disclosure or any other use of
such confidential or proprietary information, other than for the sole benefit of
the Employer or another group company, would be wrongful and would cause
irreparable harm to the Employer or other group companies.
The Employee is under strict duty to keep all confidential and proprietary
information strictly and permanently confidential and, accordingly, shall not
during the Employment or after termination of the Employment directly or
indirectly use for any purpose other than for the sole benefit of the Employer
or another group company, or disclose or permit to be disclosed to any third
person or entity, any confidential or proprietary information without first
obtaining the written consent of the responsible executive and the party
concerned, if applicable, except if required to do so by law.
The Employee may not make any statement to the media, as far as she is not
authorized to do so by the responsible executive.
Upon termination of this Employment Agreement for any reason, the Employee shall
return to the Employer all files and any company documents concerning the
business of the Employer or another group company in his possession or open to
his access, including all designs, customer and price lists, printed material,
documents sketches, notes, draft as well as copies thereof, regardless whether
or not the same are originally furnished by the Employer or another group
company.
The Employer reserves the right to the remedy of specific performance of the
Employee’s obligations in addition to any damages and filing a request for
criminal charges.


XIII. MISCELLANEOUS
A.
Entire Agreement

This Employment Agreement constitutes the complete Employment Agreement between
the Parties regarding its subject matter and supersedes all prior oral and/or
written agreements, representations and/or communications, concerning the
subject matter hereof.


B.
Severability

Should any of the provisions of the Employment Agreement be or become legally
invalid, such invalidity shall not affect the validity of the remaining other
provisions. Any gap resulting from such invalidity shall be filled by a
provision to the greatest extent consistent with the spirit and purpose of the
Employment Agreement and the invalid provision.


C.
Amendments

Any amendments or supplementation of this Employment Agreement shall require
written form. The written form may be dispensed only in writing.





--------------------------------------------------------------------------------

Exhibit 10.49






D.
Governing Law and Jurisdiction

This Employment Agreement shall be construed in accordance with and governed by
Swiss law.
Any dispute, controversy or claim arising out of or in connection with this
Employment Agreement, including the validity, invalidity, breach or termination
thereof, and including tort claims, shall be exclusively submitted to and
determined by the ordinary courts at the domicile of the defendant party or
where the Employee normally performs his duties.


E.
Relocation



Relocation of the Employee and his family to Switzerland has been discussed and
agreed upon in terms of timing and package. A separate document outlining the
accompanying benefits is attached. International School Education for 2
dependent children will be provided. This provision is subject to review 3 years
from the date of relocation.


        F.    Support with Tax filing in US and Switzerland
Preparation and submission support of tax filing in U.S. and Switzerland will be
provided for the tax years 2017 and 2018. In addition assistance will be
provided when, as a result of equity grants, vesting or exercising of options as
prior grants that have been earned in both the U.S. and Switzerland.






Signatures
Catalent Pharma Solutions GmbH (Employer)


______________________                ______________________
Place, date                        Frederic Gilot
Managing Director


Jonathan Arnold (employee)


______________________                    ______________________
Place, date                        



